PER CURIAM.
Both the appellant and appellee, Nova Machinery Company, Inc., were “bilked” by a third person, into a sale leaseback and financing of a phantom piece of machinery. After default on the loan and discovery that the machinery did not exist, the appellant brought an action against Nova and its principals seeking to recover money it lost in financing the phantom machinery, alleging causes of action sounding in fraud; civil conspiracy; unjust enrichment; civil theft; and breach of contract.
After trial, the trial court made many findings of fact, ultimately determining no fraud on the part of the defendants, that both parties were “bilked” by the third party and denied all recovery. Finding sufficient evidence in the record to support the trial court’s findings, we affirm. St. John v. Kuper, 489 So.2d 833 (Fla. 3d DCA 1986); Rosen v. Marlin, 486 So.2d 623 (Fla. 3d DCA 1986); Cohen v. Barnett Bank of South Florida, N.A., 433 So.2d 1354 (Fla. 3d DCA 1983); Coffee Pot Plaza Partnership v. Arrow Air Conditioning and Refrigeration, Inc., 412 So.2d 883 (Fla. 2d DCA 1982); Parker v. Miracle Strip Boat and Motors Headquarters, Inc., 341 So.2d 197 (Fla. 1st DCA 1976); Preston v. City National Bank of Miami, 294 So.2d 11 (Fla. 3d DCA 1974); Blair v. Ramsey, 245 So.2d 285 (Fla. 4th DCA 1971); duPont v. Rubin, 237 So.2d 795 (Fla. 3d DCA 1970); Upchurch v. Barnes, 197 So.2d 26 (Fla. 4th DCA 1967).
Affirmed.